EXHIBIT32.2 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of ENHANCE SKIN PRODUCTS INC. (the "Company") on Form 10-K for the year ended April 30, 2011, as filed with theSecurities and Exchange Commission on the date hereof (the "Report"),I, Brian Lukian, Chief Financial Officer of the Company, certify,pursuantto 18 U.S.C. 1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/Brian Lukian Date: August 30, 2011 Brian Lukian Secretary, Treasurer and Chief Financial Officer
